IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ESTATE OF SHEILA CURRY SAYER             : No. 105 MM 2015
A/K/A SHEILA C. SAYER, AND SHEILA        :
SAYER, DECEASED                          :
                                         :
                                         :
PETITION OF: MICHAEL CURRY               :
BLOOM, IN HIS OWN RIGHT, AND             :
HANNAH CURRY WITTMAN AND                 :
MALLORY CLAY WITTMAN, BY THEIR           :
NATURAL PARENT AND GUARDIAN,             :
SUZANNE BLOOM WITTMAN AND                :
SUZANNE BLOOM WITTMAN, IN HER            :
OWN RIGHT                                :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.